

EXHIBIT 10.7


EXECUTION COPY





OMNIBUS AMENDMENT,
AGREEMENT AND CONSENT
(Apple Ridge)




THIS OMNIBUS Amendment, Agreement and Consent (this “Agreement”) is entered into
this 20th day of December 2004 for the purpose of recognizing and agreeing to
the assignment by PHH Corporation (“PHH”) of its rights and obligations under
the Performance Guaranty described herein to Cendant Corporation (“Cendant”) and
Cendant’s assumption of such rights and obligations and for the purpose of
making amendments to the documents described in this Agreement related to such
assignment.


WHEREAS this Agreement relates primarily to the Performance Guaranty dated as of
April 25, 2000 (the “Performance Guaranty”) originally given by PHH in favor of
Cendant Mobility Financial Corporation, and Apple Ridge Funding LLC, as Issuer.
As of the date hereof, PHH and Cendant have entered into a Assignment and
Assumption Agreement (the “Assignment”) pursuant to which PHH has assigned to
Cendant all of PHH’s rights and obligations and Cendant has accepted and assumed
all of PHH’s rights and obligations under the Performance Guaranty.


WHEREAS, this Agreement is among (i) Cendant Mobility Services Corporation, a
Delaware corporation (“CMSC”), (ii) Cendant Mobility Financial Corporation, a
Delaware Corporation (“CMF”), (iii) Apple Ridge Services Corporation, a Delaware
corporation (“ARSC”), (iv) Apple Ridge Funding LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (v) JPMorgan
Chase Bank, National Association, a national banking association, as Indenture
Trustee (the “Indenture Trustee”), (vi) The Bank of New York, a New York state
banking corporation (the “Paying Agent”), as paying agent, authentication agent
and transfer agent and registrar, (vii) MBIA Insurance Corporation, a stock
insurance company organized under the laws of the State of New York (“MBIA”), as
insurer and series enhancer, (viii) Fairway Finance Company, LLC (as successor
to Fairway Finance Corporation), as purchaser of the Series 2000-2 Notes, (ix)
Harris Nesbitt Corp. (f/k/a BMO Nesbitt Burns Corp.), as Administrative Agent
for the purchaser of the Series 2000-2 Notes (the “Series 2000-2 Administrative
Agent”), (x) Atlantic Asset Securitization Corp., as the Conduit Purchaser of
the Series 2000-3 Notes, and (xi) Calyon New York Branch (formerly Credit
Lyonnais New York Branch,) as Committed Purchaser and as the Administrative
Agent with respect to the Series 2000-3 Notes (the “Series 2000-3 Administrative
Agent”), which, by their signatures hereto, each of Fairway Finance Company, LLC
and Atlantic Asset Securitization Corp. (in the aggregate constituting the
Majority Investors) and MBIA Insurance Corporation hereby direct the Indenture
Trustee to agree, consent to and accept this Agreement.


WHEREAS, this Agreement relates to the following documents:





       

--------------------------------------------------------------------------------

 


--Purchase Agreement dated as of April 25, 2000 (the “Purchase Agreement”) by
and between CMSC, as Originator and CMF, as Buyer;


--Receivables Purchase Agreement dated as of April 25, 2000 (the “Receivables
Purchase Agreement”) by and between CMF, as originator and seller and ARSC, as
buyer;


--Transfer and Servicing Agreement dated as of April 25, 2000 (the “Transfer and
Servicing Agreement”) by and between ARSC, as transferor, CMSC, as originator
and servicer, CMF, as originator, the Issuer, as transferee and the Indenture
Trustee;


--Master Indenture dated as of April 25, 2000 (the “Master Indenture”) among the
Issuer, the Indenture Trustee, the Paying Agent;


--Insurance Agreement dated as of April 25, 2000 (the “Series 2000-1 Insurance
Agreement”) among MBIA, as Insurer, CMSC, as an Originator and as Servicer, CMF,
as an Originator, ARSC, as transferor, the Issuer and the Indenture Trustee.


--Insurance Agreement dated as of June 2, 2000 (the “Series 2000-2 Insurance
Agreement”) among MBIA, as Insurer, CMSC, as an Originator and as Servicer, CMF,
as an Originator, ARSC, as transferor, the Issuer and the Indenture Trustee;


--Insurance Agreement dated as of August 2, 2000 (the “Series 2000-3 Insurance
Agreement”) among MBIA, as Insurer, CMSC, as an Originator and as Servicer, CMF,
as an Originator, ARSC, as transferor, the Issuer and the Indenture Trustee;


WHEREAS, the Purchase Agreement, Receivables Purchase Agreement, Transfer and
Servicing Agreement, Master Indenture, Series 2000-1 Insurance Agreement, Series
2000-2 Insurance Agreement and Series 2000-3 Insurance Agreement are, in this
Agreement, collectively the “Affected Documents;”


WHEREAS, terms used in this Agreement and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement or, if not defined
therein, in the Series 2000-1 Indenture Supplement, Series 2000-2 Indenture
Supplement or the Series 2000-3 Indenture Supplement, as applicable.


WHEREAS, on the date hereof PHH, Cendant, CMF, the Issuer, the Indenture Trustee
and MBIA have entered into an Assignment and Assumption Agreement Relating to
Performance Guaranty (the “Assignment”) substantially in the form attached
hereto as Exhibit A and pursuant to which PHH has assigned to Cendant and
Cendant has assumed all of the rights and obligations of the Performance
Guarantor contained in the Performance Guaranty;





    -2-  

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the parties hereto hereby recognize and agree:


1.    Cendant has been substituted for PHH as Performance Guarantor and each
reference in the Affected Documents to “Performance Guarantor” shall be and
hereby is amended to mean Cendant. All references in the Affected Documents to
“Performance Guarantor” shall on and after the date of this Agreement mean
Cendant Corporation, a Delaware corporation and its successors and permitted
assigns.


2.    All references in the Affected Documents to the PHH Guaranty shall on and
after the date of this Agreement mean the original PHH Guaranty dated as of
April 25, 2000 together with the Assignment.


3.    All references in the Affected Documents to copies of Form 8-Ks to be
furnished by the Performance Guarantor to any party to the Affected Documents
are hereby revised to be considered to be delivered to such parties when the
Form 8-Ks are made available on the internet via publicly available Securities
and Exchange Commission filings.


4.    In the Transfer and Servicing Agreement, the following provisions are
hereby deleted and shall from and after the date of this Agreement be of no
further effect:


(a)    In Section 1.01, the definitions of “Consolidated Net Income,”
“Consolidated Net Worth” and “Consolidated Subsidiaries” are hereby deleted.


(b)    In Section 9.01, subsection (e) is hereby deleted and marked as
“Reserved.”


5.    After revising and deleting the provisions set forth in paragraphs 3 and 4
above, all remaining references in the Affected Documents to PHH shall be deemed
to be and it is agreed all such references shall be to Cendant.


6.    As a result of the Assignment and the amendments provided in the foregoing
provisions of this Agreement, the respective parties to each of the following
documents acknowledges and agrees that Cendant has become and is, for purposes
of such documents, the successor to PHH and the PHH Guaranty has the meaning
assigned thereto in the Purchase Agreement as amended by this Agreement:


--Indenture Supplement dated as of April 25, 2000 (the “Series 2000-1 Indenture
Supplement”) among the Issuer, the Indenture Trustee and the Paying Agent and
relating to the Issuer’s Series 2000-1 Notes.


--Indenture Supplement dated as of June 2, 2000 (the “Series 2000-2 Indenture
Supplement”) among the Issuer, the Indenture Trustee and the Paying Agent and
relating to the Issuer’s Series 2000-2 Notes.





    -3-  

--------------------------------------------------------------------------------

 

 


--Indenture Supplement dated as of August 2, 2000 (the “Series 2000-3 Indenture
Supplement”) among the Issuer, the Indenture Trustee and the Paying Agent and
relating to the Issuer’s Series 2000-3 Notes;


--Note Purchase Agreement dated as of June 2, 2000 among the Issuer, CMSC, as
the Servicer, Fairway Finance Company, LLC (as successor to Fairway Finance
Corporation), as the Purchaser, and Harris Nesbitt Corp. (f/k/a BMO Nesbitt
Burns Corp.), as the Administrative Agent; and


--Note Purchase Agreement dated as of August 2, 2000 among the Issuer, CMSC, as
the Servicer, Atlantic Asset Securitization Corp., as the Conduit Purchaser and
Credit Lyonnais New York Branch, as Committed Purchaser and as the
Administrative Agent.


7.    The execution of this Agreement is subject to the receipt by the Series
2000-2 Administrative Agent and the Series 2000-3 Administrative Agent of
opinions regarding certain corporate matters with respect to Cendant and the
legal, valid and binding obligation of the Performance Guaranty.


8.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.


9.    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 






  -4-   

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.





 
CENDANT MOBILITY SERVICES CORPORATION
 
By: /s/ David B. Wyshner    
 
Name: David B. Wyshner
Title: EVP and Treasurer
 
 
 
CENDANT MOBILITY FINANCIAL CORPORATION
 
By: /s/ David B. Wyshner    
 
Name: David B. Wyshner
Title: EVP and Treasurer
 
 
 
APPLE RIDGE SERVICES
CORPORATION
 
By: /s/ David B. Wyshner    
 
Name: David B. Wyshner
Title: EVP and Treasurer
 
 
 
APPLE RIDGE FUNDING LLC,
as Issuer
 
By: /s/ David B. Wyshner    
 
Name: David B. Wyshner
Title: EVP and Treasurer






 
[Signature Page to Apple Ridge Omnibus Amendment]


     

--------------------------------------------------------------------------------

 






 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee
 
By:  /s/ Keith Richardson    
 
Name: Keith Richardson
Title: Attorney-in-Fact
 
 
 
THE BANK OF NEW YORK,
as Paying Agent
 
By: /s/ Catherine L. Cerilles    
 
Name: Catherine L. Cerilles
Title: Assistant Vice President
 
 
 
MBIA INSURANCE CORPORATION,
as Insurer and Series Enhancer
 
By:  /s/ Andrew P. Laterza    
 
Name: Andrew P. Laterza
Title: Vice President
 
 
 
FAIRWAY FINANCE COMPANY, LLC (as successor to Fairway Finance Corporation), as
Purchaser of the Series 2000-2 Notes
 
By: /s/ Jill A. Gordon        
 
Name: Jill A. Gordon
Title: Vice President




 
[Signature Page to Apple Ridge Omnibus Amendment]


     

--------------------------------------------------------------------------------

 






 
HARRIS NESBITT CORP. (f/k/a BMO Nesbitt Burns Corp.), as Administrative Agent
for the purchaser of the Series 2000-2 Notes
 
By: /s/ Brian T. Zaban        
 
Name: Brian T. Zaban
Title: Vice President
 
 
 
ATLANTIC ASSET SECURITIZATION CORP., as the Conduit Purchaser of the Series
2000-3 Notes
 
By: /s/ David C. Fink        
 
Name: David C. Fink
Title: Managing Director
 
 
By: /s/ Sam Pilcer        
 
Name: Sam Plicer
Title: Managing Director
 
 
 
CALYON NEW YORK BRANCH (formerly Credit Lyonnais New York Branch), as Committed
Purchaser and as the Administrative Agent with respect to the Series 2000-3
Notes
 
By: /s/ David C. Fink        
 
Name: David C. Fink
Title: Managing Director
 
 
By: /s/ Sam Pilcer        
 
Name: Sam Plicer
Title: Managing Director




[Signature Page to Apple Ridge Omnibus Amendment]




--------------------------------------------------------------------------------

     